DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
Claims 1-33, 38, 40, 42-43, 53, and 56-62 have been cancelled.

Applicant's arguments filed 5/18/2022  have been fully considered.
The amendment to paragraph [0378] of the specification is acknowledged.

The rejection of claims 34, 39, 41, and 44-47 under 35 U.S.C. 103 as being unpatentable over Rubin-Bejerano et al (WO 2009/134891, of record) in view of  Lee et al. (U.S. Patent Application Publication 2007/0141084, of record) and  Badescu et al (Bioconjugate Chemistry, May 2014, of record) is withdrawn in favor of a new art rejection set forth below.
The rejection of claims 34-35, 39, 41, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin-Bejerano et al (WO 2009/134891, of record) in view of  Lee et al. (U.S. Patent Application Publication 2007/0141084, of record) and  Badescu et al (Bioconjugate Chemistry, May 2014, of record) as applied to claims 34, 39, 41, and 43-47, above, and further in view of Jain et al (Pharm Res, March 2015, Vol. 32, pp. 3526-3540, of record), Siedlecki et al (WO2015/172040, of record) and Wan et al (Journal of Organic Chemistry,2006, Vol. 71, pp. 8244-8249, of record) is withdrawn in favor of a new art rejection set forth below.

Election/Restrictions
Applicant’s election of Group I and the cetuximab antibody  in the reply filed on 6/21/2021 is again acknowledged. 
Claims 36-37, 48-52, 54-55 and 63 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 48-52 and 54-55) or species (claims 36-37 and 63), there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on 6/21/2021.

Claims 34-35, 39, 41, and 44-47 are under consideration.  

Drawings
The original drawings submitted 6/5/2019 for Figures 7-67 are not of sufficient quality to permit examination in view of arguments presented by applicant with respect to the experimental results presented in these figures.  Portions of these figures are illegible and cannot be evaluated.   The description of the figures in the specification does not remedy these defects.  See in particular the legends of these figures.  (The updated figures submitted with the Rubin-Bejerano Declaration dated 5/18/2022 are acknowledged but these updated figures will not be printed with any patent that might issue from the instant application.  The updated figures did not include legible versions of all figures.)  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is reminded that color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The time period for response to submit replacement drawing sheets will be the same as the time period for response to this Office action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-35, 39, 41, and 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 34 recites that the β-1,6-glucan oligomer of Formula I comprises 5 or 6 glucose monomer units, that “a” in Formula I is 3 or 4, and that L is a linker.  Claim 34 has been amended to recite “if a is 3, and the β-1,6-glucan oligomer comprises 5 glucose monomer units, then L comprises a ring-opened glucose monomer or a ring-closed glucose monomer; and if a is 4, and the β-1,6-glucan oligomer comprises 6 glucose monomer units, then L comprises a ring-opened glucose monomer or a ring-closed glucose monomer.”
Basis is stated to be in paragraphs [0209], where it is stated that, “linker L can be a ring-opened glucose monomer;” [0212]-[0223] where various examples of linker L being a ring-opened or ring-closed monomer are shown; and [0269] where it is disclosed a ring-opened glucose monomer unit is considered a “linker” when glucans are directly conjugated to an antibody and counted as one of the glucose monomer units in the glucan.  Applicant’s response states that when a is 4 and the β-1,6-glucan oligomer comprises 5 glucose monomer units, linker L does not comprise a glucose monomer.
Basis for claim 34 as amended is not agreed with.
It is agreed that there is basis for the linker L as shown in Formula Ia and in paragraph [0209].  A value of “a” that is 3 or 4 would meet the structural limitations of claim 34 with respect to 5 or 6 glucose monomer units in view of the disclosure at paragraph [0269].  However, this discusses a single glucose monomer being ring-opened to form a linker between the remaining glucose monomer units and the antibody.  It does not disclose linkers (L) including ring-closed glucose monomers as recited in claim 34 as being included in the number count of glucose monomer units (e.g. 5-mer or 6-mer).
Claim 34 also includes the situation where “a” is 3 and the β-1,6-glucan oligomer comprises 6 glucose monomer units.  There is no disclosure of the linker (L) containing two glucose monomers (ring-open or ring-closed).
The specification provides examples of linkers; however, the linker (L) is not required to have any particular structure.
Basis is not seen for the claims.  The claims constitute new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-35, 39, 41, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin-Bejerano et al (WO 2009/134891, of record) in view of  Lee et al. (U.S. Patent Application Publication 2007/0141084, of record) and Geierstanger et al. (WO 2014/124316).
Instant claim 34 requires a therapeutic antibody that is conjugated through lysine amino acids to between 2 and 4 β-1,6 glucan oligomers (on average) and that each β-1,6-glucan oligomer has 5 or 6 monomer units.  A single lysine is conjugated to a single β-1,6 glucan oligomer.
Rubin-Bejerano et al. teaches a composition comprising a β-1,6 glucan linked to a targeting moiety.  The targeting moiety can be the antibody cetuximab (i.e. the elected antibody).  Other antibodies such as trastuzumab, bevacizumab, and panitumumab are disclosed as being suitable antibody targeting moieties.  See at least paragraphs [0034, 0073-0075, 0078].  The β-1,6-glucan can be chemically synthesized (instant claim 44).  See at least  paragraphs [0042, 0045, 0047, 0075, 0078].  At least 95% of the  glucan linked to the targeting moiety can be a β-1,6-glucan (instant claim 45).  At least 90-99 % of the dry weight can be a β-1,6-glucan.  See at least paragraphs [0019, 0130-0131].  This would be less than 10% of the dry weight as β-1,3-glucan (instant claim 46) and substantially free of β-1,3-glucan (instant claim 47). Rubin-Bejerano et al teach that the targeting moiety is an antibody such as cetuximab (i.e. the elected therapeutic antibody), trastuzumab, bevacizumab, or panitumumab and that the glucan contains approximately that percentage of O-acetylated glucose units (by weight or number, in various embodiments of the invention) that would result from digestion of a naturally occurring β-1,6-glucan (e.g., pustulan or any other β-1,6-glucan mentioned in the document) with a β-1,6 endoglucanase for a time sufficient to digest at least 90% by weight of the β-1,6-glucan to oligosaccharides comprising 5 or fewer glucose units (paragraph [00162] at page 19, lines 11-15) which meets the limitation of claim 34 requiring a glucan of 5 glucose monomer units because oligosaccharides comprising 5 or fewer glucose units include oligomers of 5 glucose monomer units.  Linking the targeting moiety to the glucan may be accomplished by any means known in the art.  Lee et al. U.S. 2007/0141084 is specifically referenced by Rubin-Bejerano et al. and discloses where conjugation occurs through reductive amination combined with free amino groups on the protein, mostly lysines. (See at least paragraphs [0005, 0015] of Lee et al.)  See paragraphs [0234, 0249] of Rubin-Bejerano et al.  See also at least claims 19, 22, 24, 51-53, and 56.  Rubin-Bejerano et al. does not specifically teach that the cetuximab antibody or another therapeutic antibody is conjugated to between 2-4 β-1,6-glucan oligomers and that the β-1,6-glucan oligomers comprise 5 glucose monomer units.
Geierstanger et al. discloses that antibodies can be linked to a payload or drug moiety according to the formula Ab-(LU-X)n, where Ab is the antibody, LU is the linker, X is the payload or drug moiety, and “n” is preferably about 2 or about 4.  See at least page 38; page 49, last paragraph; and page 107, first full paragraph.  The drug moiety or payload can be a wide variety of chemical moieties that can be conjugated to an antibody, including polysaccharides (i.e. glucans).  See pages 26-27, bridging paragraph.  The therapeutic antibody trastuzumab is disclosed as being suitable for conjugation.  See at least Example 2 at page 131.  Conjugation through lysine is disclosed.  See page 26, first full paragraph, and page 57, second paragraph.
It would have been prima facie obvious at the time of the effective filing date to link 4 or less β-1,6-glucan oligomers to cetuximab (i.e. 2 to 4 on average as recited in claim 1) (or to another therapeutic antibody such as trastuzumab as disclosed by Rubin-Bejerano et al. and Geierstanger et al.) using standard conjugation methods using lysine residues for use in a method of treating EGFR expressing cancers.  Standard reductive amination conjugation methods using lysine residues are taught by Lee et al. This would have been well known and routine antibody drug conjugate (ADC) linker chemistry.  Suitable amounts of  β-1,6-glucan oligomers as recited in instant claims 44-47 and having 5 glucose monomer units as recited in claim 34 are taught by Rubin-Bejerano et al. Geierstanger et al. discloses that a drug antibody ratio (DAR) of 2 or 4 is preferable when conjugating to antibodies.  Geierstanger et al. makes clear that a DAR of 2 or 4 is preferable for any antibody and any payload/drug moiety that is conjugated to the antibody.
The CDRs of instant claim 39 would be inherent to the cetuximab antibody of Rubin-Bejerano et al.  As acknowledged by the instant specification at page 25; Table 1 at page 30; paragraph [0150]; and Table II at page 48, they would have been known in the art.
With respect to claim 35, directly conjugating the β-1,6-glucan to a lysine amino acid residue in the antibody using reductive amination as taught by Rubin-Bejerano et al. and Lee et al., would result in one of the glucose monomer units being ring-opened to form a linker (L) between the remaining glucose monomer units and the antibody. (This reflects the embodiment of claim 34 where “a” is 3 and the linker is the ring-opened glucose monomer providing a 5mer as defined by the instant specification.)  This would result in the linker structure of instant claim 35.  This is acknowledged by paragraph [0269] of the instant specification and in applicant’s arguments in the 5/18/2022 response.  
	
Applicant’s arguments with respect to Badescu et al., Hamblett et al., and the Trodelvy and Enhertu product information are moot in view of the disclosure of Geierstanger et al.  Geierstanger et al. makes clear that a DAR of about 2 or about 4 is preferable for any antibody and any payload/drug moiety that is conjugated to the antibody.  β-1,6 glucan is a polysaccharide and can be considered a drug based on its ability to recruit neutrophils as discussed in the prior Office action.  (See also Rubin-Bejerano et al., 2014, of record.)  It meets the limitations of a payload/drug moiety suitable for conjugation to any antibody as disclosed by Geierstanger et al.
Applicant has argued superior results for the claimed β-1,6 glucan-Therapeutic Antibody conjugates as compared to other β-1,6-glucan-Therapeutic Antibody conjugates having greater or fewer than 5-6 glucose monomer units or conjugates having an average glucan load of greater than 4 as shown by the examples in the application.
Applicant has presented updated figures that are stated to be presented in color as part of the 5/18/2022 Rubin-Bejerano Declaration.  Applicant is reminded that documents scanned into the electronic file do not appear in color.  
Applicant’s arguments concerning comparisons of conjugated versus unconjugated cetuximab are not the appropriate comparisons.  The prior art suggests conjugation of a β-1,6-glucan 5mer through a linker to an antibody and a DAR of about 2 or about 4.  An unexpected result must be established for the claimed conjugates compared to the closest prior art.  See MPEP 716.02(e).  The closest prior art is not the unconjugated antibody.  In addition, the claims under examination are directed to a product and not a method of treatment.  The claimed 5mer product is suggested by the prior art applied.
Applicant is reminded that the obviousness rejection is directed to the 5mer embodiment and not the 6mer embodiment.
Applicant’s arguments about unexpected results are not commensurate in scope with the claims and prior art applied.  For example, no unexpected results are presented or argued for any antibody other than cetuximab.  The prior art applied suggests conjugating to other antibodies in addition to cetuximab.  For example, no unexpected results are presented or argued for the embodiment of claim 34 when “a” is 4 and the β-1,6-glucan oligomer comprises 5 glucose monomer units (i.e. the linker L does not comprise a glucose monomer).  According to applicant’s arguments, the conjugates in the figures do not possess non-glucose linkers.  For example, no unexpected results are presented for a DAR of 2 or 4.  For example, Figure 57 shows cetuximab directly conjugated to a 5mer with a load of 3.2; Figure 69 shows cetuximab directly conjugated to a 4mer with a load of 2.3; and Figure 71 shows cetuximab directly conjugated to a 6mer with a load of 2.5.  In the median analysis for each of Figures 57, 69, and 71, the tumor volume (TV) at 20 days is about 400, 500, and 500 mm3, respectively, for the 5mer, 4mer, and 6mer conjugates.  However, the tumor volume difference for the 5mer could be due to the larger load.  The experimental evidence argued does not provide clear side by side comparisons where only one parameter is varied. 
Applicant’s arguments with respect to Figures 68-73 are not persuasive.  Figures 68-73 do not provide data concerning unexpected results for 5mers.  Figure 68 (mean analysis) and Figure 69 (median analysis) disclose data for a 4mer with a load of 2.3.  In Figure 69 the TV at 20 days is about 500 mm3.  The claims do not include 4mers. Figure 70 (mean analysis) and Figure 71 (median analysis) disclose data for a 6mer with a load of 2.5.  In Figure 71 the TV at 20 days is about 400 mm3. Figure 72 (mean analysis) and Figure 73 (median analysis) disclose data for a 6mer with a load of 5.  In Figure 73 the TV at 20 days is about 400 mm3.  The claims do not include a load of 5. These figures provide no unexpected results concerning 5mers.
The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  See MPEP 716.02(b). Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. The showing of unexpected results must occur over the entire claimed range (e.g. DAR of 2 to 4).  DARs of 2.3, 2.5, and 3.2 do not cover the range in the claims and disclosed by the prior art.  See MPEP 716.02(d).  Arguments cannot take the place of evidence with respect to establishing unexpected results.  See MPEP 716.01(c).  No unexpected results have been demonstrated, particularly unexpected results commensurate in scope to the claims.
Figure 35 shows the half-life (i.e. stability) of the 5mer oligomer conjugate was similar to the half-life of cetuximab.  See Example 15 at paragraph [0333].  This figure provides no unexpected result concerning 5mers.
The results of Figures 65 and 66 cannot be directly compared as the conjugation is different in the two experiments (direct versus DBCO).  In addition, the load of 3 (see Example 25 at paragraph [0373]) is not commensurate with the load range recited in the claims, all linkers, or all therapeutic antibodies recited in the claims and suggested by the prior art with respect to 5mers conjugates.  
Applicant has not demonstrated superior results for 5mers, particularly commensurate in scope with the claims with respect to therapeutic antibodies, linkers, and load range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa